Exhibit 10(w)

 

AMENDMENT NO. 3 TO EXECUTIVE AGREEMENT

 

This Amendment No. 3 to Executive Agreement made as of November 17, 2016 by and
between Sono-Tek Corporation, a New York corporation with its principal office
at 2012 Route 9W, Building 3, Milton, NY 12547 (the “Company”), and R. Stephen
Harshbarger, with an address at 13 Banks Hill, Pawling NY 12564, (“Executive”),
who are parties to that certain Executive Agreement dated as of March 5, 2008
(the “Effective Date”) and amended as of March 8, 2012 and August 24, 2015 (the
“Executive Agreement”).

 

WHEREAS, the Company and Executive desire to amend the Executive Agreement to
define the term “Person” and to clarify that the acquisition of more than 50% of
the issued and outstanding stock of the Company by Persons acting alone or in
concert with others will constitute a “Change of Control” under the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1.       Amendment. Sections 3 (b) and (c) of the Executive Agreement are hereby
amended and restated in their entirety to read as follows:

 

“(b) For the purpose of this Executive Agreement, a "Change of Control" of the
Company shall mean any of the following:

(i)The sale to a "Non-Affiliate" (as defined below) of all or substantially all
of the assets of the Company;

(ii)The merger of the Company with or into a Non-Affiliate where immediately
following such transaction 50% or more of the outstanding voting stock of the
remaining entity is not owned by Persons (as defined below) who were
shareholders of the Company immediately prior to such transaction;

(iii)The acquisition by any Person, acting alone, or Persons, acting as a group
or in concert, who were not on the Effective Date an Affiliate or Major
Shareholder (as such terms are defined below) of 50% or more of the issued and
outstanding stock of the Company; or

(iv)The Board of Directors of the Company shall cease to be a "Qualified Board"
(as defined below).

(c)       For purposes of this Executive Agreement:


 

 

(i)Persons or entities shall be "Affiliates" if one controls the other or if
they are under common control. "Control" shall mean the ownership of 50% or more
of the issued and outstanding stock or other equity of any such entity.

(ii)"Major Shareholder" shall mean any Person who directly or indirectly owned
as of the Effective Date 25% of the issued and outstanding stock of the Company.

(iii)"Qualified Board" shall mean the Board of Directors of the Company which is
comprised of no fewer than five persons at least a majority of whose members are
currently directors of the Company or shall have been elected or nominated to
the Board by a "Qualified Board".

(iv)"Cause" shall mean: (1) proven or admitted (A) embezzlement, or (B) material
dishonest misuse of the Company funds or assets; (2) an admitted or proven act
constituting a felony or misdemeanor (other than minor offenses such as traffic
violations) or conviction for such act; (3) continued conduct materially adverse
to the interests of the Company which does not cease within thirty (30) days of
written notice from the Board of Directors of the Company; (4) repeated material
failure by Executive, after written warning by the Board of Directors of the
Company, to perform the duties of his or her employment (including without
limitation material failure to follow or comply with the reasonable and lawful
written directives of the Board of Directors of the Company); or (5) breach of
any statutory or common law fiduciary duty of loyalty to the Company which is
not cured within thirty (30) days of written notice from the Board of Directors
of the Company.

 

(v)“Person” shall mean any natural person, company, corporation, limited
liability company, general partnership, limited partnership, limited liability
partnership, trust, estate, proprietorship, joint venture, business organization
or governmental entity.”

  

2.       Agreement. The parties hereto acknowledge and agree that, other than as
set forth in this Amendment, the Agreement remains unchanged and in full force
and effect.

 

3.       Entire Agreement. This Amendment No. 3, taken together with the
Executive Agreement (to the extent not expressly amended hereby) represent the
entire agreement of the parties, supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the subject
matter hereof, and may be amended at any time only by mutual written agreement
of the parties hereto.

  

2 

 

 

4.      Counterparts. This Amendment No. 3 may be executed in counterparts, each
of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

 

 

 

 

IN WITNESS WHEREOF, this instrument is executed as of the date first above
written.

 

SONO-TEK CORPORATION

By: Christopher L. Coccio

CEO

 

 

R. Stephen Harshbarger

Executive

 



3 

